Citation Nr: 1029267	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  03-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of a right orbital floor fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1989 to April 
1994.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

When this case was previously before the Board in February 2009, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's residuals of a right orbital fracture is 
evaluated by analogy to unhealed eye injury.  There is separate 
service connection for facial scarring not herein at issue.

2.  The Veteran's visual acuity is correctable to 20/20 in both 
eyes; visual field testing has been inconsistent and visual field 
loss has been medically determined to be less likely than not due 
to service-connected right orbital floor fracture.

3.  The Veteran's right orbital floor fracture is not productive 
of episodic incapacity or visual stasis requiring significant 
rest.


CONCLUSION OF LAW

The criteria for a compensable disability rating percent for the 
residuals a right orbital floor fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.79, 
4.84a, Diagnostic Code 6099-6009 (as effective prior to and after 
November 2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Veteran initially filed her claim for 
service connection for residuals of a right orbital floor 
fracture long before the enactment of the VCAA.  Her claim was 
the subject of many rating decisions and Board remands prior to 
the initial grant of service connection for this disability in 
March 2001.  The record reflects that the Veteran was originally 
provided VCAA notice in October 2001.  She was provided Dingess-
compliant notice in a letter mailed in April 2006.

Although the Veteran was not provided complete notice until years 
after the enactment of the VCAA and the initial adjudication of 
her claim, the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
other pertinent medical records have been obtained.  The Veteran 
has not identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence. 

As noted in the Introduction, the Veteran's case was remanded in 
February 2009.  The purpose of this remand was to request 
additional outstanding medical records from the Veteran and 
attempt to obtain these records if identified, and to afford the 
Veteran a new eye examination to determine the severity and 
etiology of her visual field loss.

The record reflects that in February 2009, a letter was mailed to 
the Veteran that included a request for any additional treatment 
records.  The Veteran did not respond to this letter indicating 
that there were any outstanding medical records.   Also, the 
Veteran was afforded a VA examination in April 2009.  Thus, all 
of the Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The residuals of a right orbital fraction have been rated by 
analogy to unhealed eye injuries.  38 C.F.R. § 4.20.  The rating 
schedule lists various eye conditions, including unhealed eye 
injury, which in chronic form are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology; the minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6099-6009 (effective 
prior to November 2008).

Effective in November 2008, an unhealed eye injury is rated 10 
percent disabling with incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks during the 
past 12 months.  For VA purposes, an incapacitating episode is a 
period of acute symptoms severe enough to require prescribed bed 
rest and treatment by a physician or other healthcare provider.  
38 C.F.R. § 4.79, Diagnostic Code 6099-6009 (2009), and note 
following.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The best distant vision obtainable after best correction by 
glasses will be the basis for the schedular disability rating of 
visual impairment.  38 C.F.R. § 4.75.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim. Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected residuals of a right orbital floor fracture.  
The Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical histories 
and findings pertaining to the disability.  

The Veteran was granted service connection for residuals of a 
right orbital floor fracture in a March 2001 rating decision.  A 
noncompensable disability evaluation was assigned, effective May 
1994.  The Veteran appealed this rating, contending that the 
severity of the vision impairment resulting from this disability 
warranted a higher rating.  This was among multiple residuals of 
a motor vehicle accident in 1994.  Records at the time noted no 
finding of loss of visual acuity or of the visual field.

In various statements, the Veteran has alleged that her eyesight 
has deteriorated over the years since the original injury, which 
as noted, was incurred as the result of a car accident shortly 
after her discharge from service.  

During a September 2000 VA examination, it was noted that the 
Veteran sustained multiple fractures and lacerations in the motor 
vehicle accident, including a facial fracture to the right 
orbital floor.  She complained of residual pain and discomfort in 
the face.  (Separate ratings for nerve damage and scarring are 
assigned and are not at issue herein.)

An August 2002 private optometry report notes an old stoma scar 
of the right eye.  Right eye vision was 20/20 corrected.  
Corrected vision was 20/20 in the right eye in March 2003.

In October 2006, the Veteran was afforded a VA eye examination.  
At that time, the Veteran reported severe vision loss since the 
accident.  She also indicated that her eyes burned and reddened 
progressively throughout the day when tired.  She also described 
symptoms of itching, watering, and lid swelling.  Moreover, the 
Veteran claimed that in May 2005, she woke up one day with 
monocular diplopia in the left eye only.  Reportedly a MRI had 
revealed a non-ocular abnormality.  She was treated with a patch 
for a couple of weeks, and the diplopia resolved on its own.  
Uncorrected distant vision was 20/25 in the right eye and 20/200 
in the left eye.  Corrected vision was 20/20 in both eyes.  
Corrected and uncorrected near vision in the right eye was 20/20.  
Goldman visual field testing showed constriction of the superior 
and nasal field of the right eye.  Left eye field vision was 
constricted to 20 to 30 degrees.  The examiner noted that it did 
not seem like the Veteran was malingering, though she found no 
apparent ocular cause of the restricted field.

VA outpatient treatment records beginning in 2000 track the 
Veteran's complaints of her residual disabilities stemming from 
the car accident.  For the most part, there is no record of 
vision problems associated with the fracture to the right orbital 
floor until 2006.  In November 2006, it was noted that the 
Veteran's field vision was very constricted and limited to 20 
feet horizontally and 10 feet vertically.  The examiner noted 
that these testing results were "not reliable" and reported 
that there was questionable consistency of the Veteran's history 
and symptoms.  Corrected visual acuity was 20/20 in both eyes.  
In November 2007, the Veteran complained of distant vision loss, 
worse in her left eye.  She had not noticed any peripheral vision 
loss.

The Veteran was afforded another VA eye examination in April 
2009.  The Veteran reported that she experienced diplopia about 
twice a year for seven to ten days at a time.  She relayed that a 
private ophthalmologist told her this was possibly related to the 
motor vehicle accident.  She said that the last time she 
experienced double vision was in October 2008, and that she did 
not seek treatment during these events.  She had not noticed any 
changes in her visual field over the past few years.  Visual 
acuity testing revealed corrected vision to 20/20 in both eyes, 
both near and far.  

The examiner also found visual filed constriction.  A tangent 
screen for visual field loss showed visual field between 30 and 
45 in the right and left eyes.  A counted finger test for visual 
field showed full vision in all field.  However, a repeated 
counted finger test at 2 and 4 feet did not reveal the expected 
doubling of angle, suggesting non-physiologic loss.  The examiner 
pointed out that visual field testing has been inconsistent, and 
determined that the constriction was as likely as not the result 
of the head trauma from the motor vehicle accident.  The examiner 
also found that the Veteran's intermittent diplopic episodes may 
impede her visual function and ability to drive comfortably, but 
there is no evidence of residual restriction or diploplia due to 
orbital fractures.  Based upon examination findings, the examiner 
found that the Veteran's visual stasis should not require 
significant rest requirements and does not present a marked 
interference with employment.   

Based on the foregoing evidence, the Board has determined that 
the Veteran is not entitled to a compensable rating for the 
residuals of the right orbital floor fracture.  In so finding, 
the Board observes that VA examinations and outpatient treatment 
records have disclosed the Veteran's best correct visual acuity 
is 20/20 in both eyes.  Moreover, the Board had determined that 
the Veteran is not entitled to a compensable rating on the basis 
of pain, rest requirements, or episodic incapacity, as the April 
2009 VA examiner specifically found that Veteran's visual stasis 
should not require significant rest requirements and does not 
present a marked interference with employment.  Moreover, there 
is no evidence that there have been any periods of 
incapacitation.  While the examiner determined that there would 
be some limitation of function during occasional diplopic events, 
she also found that the Veteran's dipolopia was not attributable 
to the orbital fractures.

The Board acknowledges that VA examinations and outpatient 
treatment records have demonstrated a constricted visual field.  
However, the Board concludes that this loss of visual field does 
not provide a basis for a compensable rating.  In support of this 
conclusion, the Board points out that the Veteran's visual field 
testing results have been inconclusive, inconsistent, and 
determined to be unreliable.  Thus, these inconsistent results 
cannot provide an accurate basis for a rating.  Moreover, medical 
evidence of record has attributed the visual field constriction 
not to the service-connected right orbital floor fracture, but 
rather to head trauma from the motor vehicle accident or other 
causes.

The Board is aware of the Veteran's complaints to the effect that 
her vision has decreased since the car accident.  However, to the 
extent that the Veteran has asserted that the disability warrants 
a compensable rating due to vision difficulties, the Board finds 
that the preponderance of the evidence does not support her 
contentions, for all the reasons stated above.  

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not 
required frequent hospitalizations for the disability and that 
the manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  He has missed some time from work, but that is 
considered in the rating assigned as set out above.  The 
impairment described is contemplated in the rating assigned.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.




ORDER

Entitlement to an initial compensable disability rating for 
residuals of a right orbital floor fracture is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


